Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2014-0042364).
Regarding claims 1 and 6, Kim teaches a nonwoven fabric for a carpet backing fabric  and a carpet which comprises 50-89% by weight of polyester first filaments having a melting point of 250 degrees Celsius or higher and 11-50% by weight of low melting point copolyester second filaments having a melting point of 200 degrees Celsius or lower wherein the thickness of the nonwoven fabric is in the range of 0.33-0.46 mm base don the weight per unit of 70-110 gsm. Kim is silent regarding the claimed loop withdrawal force of the carpets. However, given Kim teaches such a similar nonwoven carpet backing made of such similar materials in such similar amounts with such similar thickness and weight, the claimed loop withdrawal force is necessarily inherent to the nonwoven fabric backing of Kim. 
Regarding claim 3, the first filament has a fineness of 4 to 10 denier and the second filament has a fineness of 1 to 5 denier.
Regarding claim 4, the first filaments and the second filaments of the nonwoven fabric are heat bonded by hot air due to a heated air stream. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014-0042364).
Regarding claim 5, Kim teaches a method for producing a carpet comprising a step of spinning and blending a first filament made of polyester having a melting point of 250 degrees Celsius or higher and a second filament made of a low melting point copolyester having a melting point of 200 degrees Celsius or lower, a step of web forming the first filament having a content of 50% -89% by weight and the second filament to have a content of 11-50% by weight, a step of subjecting the web to calendaring process using rolls and a heat bonding process using hot air to produce a nonwoven fabric, a step of tufting the nonwoven fabric and treating the fabric  with a coating material to manufacture a carpet wherein the thickness of the nonwoven fabric is in the range of 0.33-0.46 mm based on the weight per unit area of 70-110 gsm. Kim is silent regarding the rolls being smooth. However, given the limited number of options and smooth and non-smooth calendaring rolls are well known in the art, it would have been obvious to one of ordinary skill in the art to use smooth calendaring rolls and arrive at the claimed invention in order to not create a pattern on the nonwoven fabric and maintain smoothness. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789